32 F.3d 562
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leroyal R. DARBY, Plaintiff Appellant,v.STATE of South Carolina;  Marion H. Kinon, Judge;  T. TravisMedlock, Attorney General;  Joseph P. Mizzell,Solicitor;  Everette B. Lafrance,Detective, Defendants Appellees.
No. 94-6337.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided Aug. 8, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Dennis W. Shedd, District Judge.  (CA-90-2749)
D.S.C.
DISMISSED.
Leroyal R. Darby, appellant Pro Se.
Edwin Eugene Evans, Sr. Asst. Atty. Gen., Columbia, SC;  Robert Bunyan Lewis, Lewis, Reeves & Stone, Columbia, SC;  Caroline Elizabeth Callison, Columbia, SC, for appellees.
D.S.C.
DISMISSED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment in favor of some, but not all, of the Defendants.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.